UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-6111



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MAURICE SAMUEL, a/k/a Dred,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston. Charles H. Haden II,
District Judge. (CR-00-74, CA-02-993-2)


Submitted:   March 6, 2003                  Decided:   March 17, 2003


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Maurice Samuel, Appellant Pro Se.    Kasey Warner, United States
Attorney, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Maurice Samuel seeks to appeal the district court’s order

accepting the recommendation of the magistrate judge and denying

relief on his motion filed under 28 U.S.C. § 2255 (2000).   We have

independently reviewed the record and conclude that Samuel has not

made a substantial showing of the denial of a constitutional right.

See Miller-El v. Cockrell,      U.S.     , 2003 WL 431659, at *10

(U.S. Feb. 25, 2003) (No. 01-7662).       Accordingly, we deny a

certificate of appealability and dismiss the appeal. See 28 U.S.C.

§ 2253(c) (2000). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                         DISMISSED




                                2